Citation Nr: 1233578	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-15 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a disability rating in excess of 30 percent for service-connected migraine headaches.  

3.  Entitlement to a disability rating in excess of 20 percent for service-connected cervical strain.  

4.  Entitlement to a compensable disability rating for service-connected right shoulder sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to November 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2007 (cervical strain increased rating claim) and July 2008 (all other claims) by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Concerning previously perfected claims seeking service connection for panic disorder with agoraphobia and depression and for allergic reaction, these disabilities were both service connected as part of a rating decision dated in March 2012.  Therefore, these matters are no longer before the Board for appellate consideration.

A hearing was held in November 2010, with the Veteran sitting at the RO before a local Decision Review Officer (DRO).  A transcript of the testimony is in the claims file.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the probative evidence shows that the Veteran's service-connected migraine headaches disorder is not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

2.  The Veteran's service-connected cervical spine disability has not been shown to be productive of limitation of motion or functional loss due to pain manifested by restriction of forward flexion of the cervical spine to 15 degrees or less; favorable ankylosis of the entire cervical spine; or a separately ratable cervical spine neurological impairment. 

3.  The Veteran's service-connected right (major) shoulder disability has not been shown to be productive of limitation of motion of the right arm at shoulder level, malunion with moderate deformity or recurrent dislocation at the scapulohumeral joint with infrequent episodes and guarding of arm movement only at shoulder level, or impairment of the clavicle or scapula with either dislocation or nonunion with loose movement.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the Veteran's service-connected migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.124a, Diagnostic Code 8100 (2011). 

2.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).


3.  The criteria for a compensable rating for the Veteran's service-connected right shoulder sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5299, 5201, 5202, 5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased disability ratings for the Veteran's service-connected migraine headaches, cervical strain, and right shoulder sprain, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO did provide the Veteran with VCAA notice in February and December 2007, including per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, an October 2008 letter informed the Veteran that, should an increase in disability be found, a disability rating would be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  This letter included all pertinent and necessary Vazquez-notice language.  This letter of course was sent after the increased rating adjudication of the claims.  In this regard, the Board notes that, while the October 2008 notice provided to the Veteran was not given prior to the pertinent adjudications in this case, notice was provided by the AOJ prior to the transfer and certification of the Veteran's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was provided, the Veteran's increased rating claims were readjudicated in a March 2009 Statement of the Case (SOC) and March 2012 Supplement SOC (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  Accordingly, the Board concludes that any defect in the timing of any notice has been cured, and no prejudice to the Veteran has resulted.  The Veteran's representative has also not claimed any prejudice occurred in this case.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's increased rating claims.  The Veteran has not informed VA of any existing records which may be helpful in the adjudication of her claims, and VA is not on notice of any evidence needed to decide the claims which has not been obtained.

In addition, the Veteran was afforded VA examinations in May 2007, June and August 2008, and February 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the pertinent medical evidence of record as well as on a physical examination and fully addressed the rating criteria that are relevant to rating the disabilities in this case.

There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected migraine headaches, cervical strain, or right shoulder sprain since she was last examined.  38 C.F.R. § 3.327(a).  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  This includes her having an opportunity to provide testimony at a hearing conducted by a DRO in November 2010.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  In addition, all relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the rating schedule does not provide a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), the service-connected cervical spine condition is currently rated with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease. 

For the service-connected cervical spine disability, a 20 percent rating is warranted when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less; or with favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted when unfavorable ankylosis of the entire cervical spine is manifested.  38 C.F.R. § 4.71a. 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion from zero to 45 degrees, and left and right lateral rotation from zero to 80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2).  See also Plate V.  Here, ankylosis of the cervical spine is clearly not shown. 

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  Normal ranges of upper extremity motion are defined by VA regulation as follows:  forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

In every instance where the rating schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirement for a compensable rating are not met.  38 C.F.R. § 4.31 (2011). 

The Veteran's service-connected right shoulder sprain is characterized as right shoulder girdle muscle strain.  This disability is not listed on the Rating Schedule, and the RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2011).  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Diagnostic Code 5201 provides that limitation of motion at shoulder level warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 30 percent rating is for assignment when limitation of motion of the major arm is midway between the side and the shoulder level.  Id.  If motion is limited of the major arm to 25 degrees from the side, a 40 percent rating is for assignment.  Id.  

VA's regulations indicate that handedness for the purpose of a dominant rating will be determined by the evidence of record.  38 C.F.R. § 4.69.  The Veteran indicated as part of a Physical Therapy Medical History Form, dated in October 2002, that she was right handed. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, a 20 percent rating contemplates moderate deformity of the humerus.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, a 10 percent rating is warranted for malunion of the clavicle or scapula, or nonunion without loose movement.  A 20 percent rating contemplates either non-union of the clavicle or scapula with loose movement; or dislocation of the clavicle or scapula.  This is the maximum rating assignable under Diagnostic Code 5203.

Regulations define the normal range of motion for the shoulder as forward flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 8100, migraine headaches resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.  A 50 percent rating is the maximum rating assignable under Diagnostic Code 8100.  

Factual Background

A November 2006 VA medical general note shows that the Veteran's migraine headaches were no longer responsive to Fioricet.  Fioricet and a trial prescription of Percocet was begun.  

A December 2006 VA consultation report showed that the Veteran was seen for complaints of severe headaches, and that she was unresponsive to Fioricet.  Her headaches were noted to occur during the day, though the Veteran reported sometimes waking up with headaches.  Photophobia was reported, and occasional nausea.  The examiner commented that the Veteran had a combination of common migraine and tension headache.  

A January 2007 VA progress note includes a diagnosis of right shoulder pain, with Toradol and Percocet use.  

An April 2007 VA X-ray report showed a mild reverse curve to the cervical spine suggestive of muscle spasm.  

An April 2007 VA primary care note shows that the Veteran was seen for complaints of severe migraine symptoms for the past three days, including nausea, headache and neck pain.  Migraine was diagnosed, and the Veteran was noted to be taking Toradol and Compazine.  

The report of a May 2007 VA spine examination shows that the Veteran complained of neck pain for which she received Toradol injections, and Flexural and Oxycodone as needed.  The Veteran provided a history of fatigue, decreased motion, stiffness, spasms, and pain.  She denied weakness.  The pain, in the cervical spine (mostly right side), was described by the Veteran as being moderately-aching and constant.  She complained of flare-ups, described as severe, about two to three times a week.  

Examination of the cervical spine showed that spasm, atrophy, guarding or weakness were not present.  Pain with motion and tenderness were present.  The Veteran's head was slightly flexed forward.  No abnormal spinal curvatures were observed.  Spinal sensory examination was normal.  No cervical ankylosis was present.  Cervical spine range of motion studies (active) revealed:  flexion to 45 degrees, with pain beginning at 35 degrees and ending at 5 degrees; extension to 50 degrees, with pain beginning at 50 degrees and ending at 25 degrees; right lateral flexion to 35 degrees, with pain beginning at 30 degrees and ending at 25 degrees; left lateral flexion to 45 degrees, with pain beginning at 40 degrees and ending at 5 degrees; right lateral rotation to 45 degrees, with pain beginning at 40 degrees and ending at 26 degrees; and left lateral rotation to 55 degrees, with pain beginning at 55 degrees and ending at 20 degrees.  There was no additional loss of motion on repetitive testing.  The supplied diagnosis was cervical strain/muscle spasm.  

A July 2007 letter from a private chiropractor shows that the Veteran had been treated since May 2007 for subluxation, non-allopathic lesions, segmental dysfunction, somatic dysfunction in the cervical region with displacement of cervical intervertebral disc without myelopathy.  

The report of a February 2008 MRI (magnetic resonance imaging) examination showed normal right shoulder findings.  

A June 2008 VA examination report shows that the Veteran complained of headaches and neck pain.  The Veteran reported that her headaches occurred daily, and that right-sided and throbbing headaches happened about two times each week.  When severe, she asserted that they lasted five to six hours, and included nausea and vomiting.  Chronic headaches was diagnosed, which were described as including features of common migraine headaches.  

The report of an August 2008 VA spine examination shows that the Veteran complained of currently manifested right-sided neck pain which progressed into migraine headaches.  When severe, she was noted to seek relief by means of Toradol injections. The Veteran complained of decreased motion, stiffness, spasm, and pain.  She denied fatigue and weakness.  Pain was noted to be located in the cervical spine and right paraspinal area.  

Examination of the cervical spine showed right side, but not left side, spasm.  Neither atrophy or guarding was present.  Pain with motion was shown, as well as right sided tenderness.  Weakness was not exhibited.  Head position was normal.  Sensory examination was normal.  No cervical ankylosis was present.  Cervical spine range of motion studies (active) revealed:  flexion to 30 degrees, with pain beginning at 30 degrees; extension to 25 degrees, with pain beginning at 25 degrees; right lateral flexion to 15 degrees, with pain beginning at 15 degrees; left lateral flexion to 20 degrees, with pain beginning at 20 degrees; right and left lateral rotation to 40 degrees, with pain beginning at 40 degrees.  There was no additional loss of motion on repetitive testing.  An August 2008 VA X-ray report shows that there was no bony abnormality affecting the Veteran's cervical spine.  The supplied diagnosis was cervical spine strain.  

An August 2008 VA consultation report shows that the Veteran was seen with complaints of a history of neck pain radiating into her right upper extremity.  Range of motion of the cervical spine was reported to show right lateral rotation to be slightly restricted.  Cervical spine strain/sprain was diagnosed.  

October 2008 VA MRI reports showed no abnormal cervical spine findings and, concerning the Veteran's right shoulder, a small simple humeral head cyst.  

A February 2009 VA emergency room report shows the Veteran was seen for headache complaints.  A history of migraine headaches was reported.  The Veteran denied photophobia.  The Veteran was administered Toradol, with good pain relief.  The supplied diagnosis was headache, migraine versus tension.  

A March 2009 VA primary care note shows that the Veteran was seen for migraine headaches and right shoulder complaints.  Concerning her neck and shoulder pain, no obvious neurological pathology was reported.  No radiculopathy was present.  The headaches were noted to be mostly musculoskeletal-related, though they were noted to have migrainous overtones for which Zomig was prescribed.  Also, when severe, the headaches were treated with Toradol.  The supplied diagnoses included right shoulder pain and migraine.  

A May 2009 VA orthopedic clinic note shows that the Veteran was administered a right trapezius pain trigger point depo-Medrol and Marcaine injection.

An October 2010 VA primary care not shows that the Veteran was seen for migraine headache complaints.  Nausea, but no vomiting was reported.  Migraine was diagnosed; the Veteran was administered a Toradol/Decadron injection.  

As noted, the Veteran provided testimony at a hearing conducted at the RO in November 2010.  It was reported that the Veteran had headaches, lasting five to six hours, and were accompanied by nausea and vomiting.  The Veteran added that she had prostrating headaches five to eight times per month.  See page two of hearing transcript (transcript).  These attacks were noted to have caused the Veteran to use up all of her work-provided sick leave.  Id.  As concerning her service-connected right shoulder disability, the Veteran testified that she could lift her right arm above her shoulder level.  See page four of transcript.  

A February 2011 VA headaches examination report notes that the Veteran had a history of migraine headaches.  The headaches were reported to occur approximately two days out of the week.  The symptoms included severe throbbing and vomiting.  The Veteran took Percocet to treat the headaches.  The Veteran was reported to be able to work during the course of the headaches.  The supplied diagnosis was prostrating migraine headaches, approximately two days a week, but allowing the Veteran to hold gainful employment during the course of the headaches.  

The Veteran was also afforded a VA orthopedic examination in February 2011 to evaluate her service-connected right shoulder and cervical spine disabilities.  The Veteran was noted to be employed as a VA police officer.  The examiner clarified that the problems were not associated with the Veteran's right shoulder per se, but rather her right shoulder "girdle."  This was noted to cause constant pain over the right scapula radiating into the right side of her neck.  Percocet use was noted to alleviate the pain to a certain degree.  Noting the Veteran was right handed, the examiner commented that the right shoulder girdle problems were not associated with flare-ups, but rather were manifested by constant right shoulder pain.  Examination of the right shoulder showed tenderness to palpation over the right trapezius muscle.  No palpable paravertebral muscle spasm in either the neck nor mid back was observed.  Right shoulder range of motion testing, to the point of increased pain, showed forward flexion to 130 degrees, abduction to 75 degrees, internal rotation to 30 degrees, and external rotation to 60 degrees.  Repetitive use testing showed forward flexion to 120 degrees, abduction to 75 degrees, internal rotation to 30 degrees, and external rotation to 80 degrees.  The examiner commented that repetitive testing caused one motion range to be limited due to pain, but not because of fatigue, weakness, or lack of endurance.  The supplied diagnosis was right shoulder girdle muscle strain.  

Examination of the Veteran's cervical spine showed that the symptoms associated with her cervical spine did not negatively affect the Veteran's ability to be employed as a police officer.  Pain was noted to be constant; as such, no flare-ups were reported.  The examiner commented that there had been no incapacitating episodes of right neck pain over the past 12 months.  Cervical spine examination showed no palpable muscle spasm.  Cervical spine range of motion studies revealed:  flexion to 30 degrees; extension to 30 degrees; right and left lateral flexion both to 15 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 25 degrees.  Additional loss of motion on repetitive testing was demonstrated with right lateral rotation (to 40 degrees) and left lateral rotation (to 35 degrees).  The examiner commented that there was no further decrease in the range of motion because of pain, fatigue, weakness, or lack of endurance.  Neurological examination findings were essentially normal.  The examiner commented on previously administered radiographic testing of the Veteran's cervical spine, in 2008, which failed to reveal degenerative joint disease or other abnormality.  The supplied diagnosis was chronic cervical muscle strain.  

The Board notes that certain records from the claims file have been stored electronically as part of the Virtual VA paperless claims processing system.  With regard to the Virtual VA paperless claims processing system, instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide an appellant's claim for benefits.  While the majority of records from this claims file are associated with the physical claims file, some of the documents were added to the electronic version of this file as part of the Virtual VA system.  These include VA medical records dated in 2011 and 2012, showing outpatient treatment afforded the Veteran for her right shoulder, cervical spine, and headaches.  Treatment shown to have been afforded the Veteran are essentially cumulative in nature to the numerous VA medical records comprehensively discussed above.  

Analysis

Migraine Headaches

Upon consideration of all of the evidence of record, including particularly the VA reports of examination conducted in June 2008 and February 2011, and testimony supplied in May 2010, the Board finds that degree of disability resulting from the Veteran's service-connected migraine headaches does not more nearly approximate the rating criteria for a 50 percent rating because the credible evidence of record does not show headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2011).

In this regard, the Board notes that the rating criteria do not define "prostrating."  According to Stedman's Medical Dictionary, 27th Edition (2000), page 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  A similar definition, according to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  Moreover, the Board observes that headaches are the type of disorder for which lay evidence is competent.  Barr, 21 Vet. App. at 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

In this case, for the reasons which follow, the Board finds that the Veteran's statements about the frequency and the intensity of her headaches are not credible.  Concerning this, the Board notes that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted). 

In the course of a June 2008 VA examination the Veteran reported while having headaches on a daily basis, they were throbbing in nature twice a week.  She added when they were severe, the headaches lasted five to six hours.  During her May 2010 hearing, the Veteran testified that she experienced prostrating headaches five to eight times a month, lasting five to six hours.  These headaches, added the Veteran, caused her to use up all of her sick leave.  In the course of a February 2011 VA examination, the examiner supplied a diagnosis of prostrating migraine headaches, occurring approximately two days a week, but allowing the Veteran to hold gainful employment during the course of the headaches.  While the February 2011 VA examiner characterized the Veteran's headaches as "prostrating," the Board finds noteworthy that the examiner also additionally found that the Veteran would be able to hold gainful employment during the course of the headaches.  The Board believes that if her headaches were of such severity as to cause "completely prostrating and prolonged attacks productive of severe economic inadaptability," the Veteran would be advised by health care providers to seek medical attention for the condition and that she, herself, would likely seek medical treatment to alleviate the alleged severe symptoms, especially considering that treatment is provided by VA for service-connected conditions.  Finally, the Veteran's ability, as commented upon by the VA examiner in February 2011, to essentially be able to continue working when she experienced her reported "prostrating" migraine headaches, leads the Board to believe that her headaches disorder is not of a severity to satisfy the above-cited criteria necessary for the assignment of a 50 percent rating. 

For these reasons, the Board does not find that the Veteran's statements as to the severity and frequency of her headaches are consistent with the rest of the evidence in this case, and therefore her statements do not inspire belief and are not persuasive that her condition more nearly approximates the degree of disability contemplated by the rating criteria for a 50 percent rating.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.

Cervical Strain

Considering the appropriate evidence of record in light of the applicable rating criteria, the Board finds that an increased rating, in excess of 20 percent, for the service-connected cervical spine disability is not warranted in this case.  In this regard, in order to receive a rating higher than 20 percent for the Veteran's service-connected cervical spine disability the evidence must show that forward flexion of the cervical spine is 15 degrees or less, or favorable ankylosis of the entire cervical spine is present.  (Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Stedman's Medical Dictionary 93 (26th ed. 1995)).

The pertinent evidence does not show the presence of forward flexion of the cervical spine being limited to 15 degrees or less.  As noted above, on range of motion testing accomplished by VA in the course of examinations in May 2007, August 2008, and February 2011, flexion was reported to be, respectively, 45, 30, 30 degrees.  Also, the above-mentioned range of motion findings clearly show that favorable ankylosis of the entire cervical spine has not been demonstrated because there is motion, not fixation.  

Further, the Board notes that the Veteran, in the course of the May 2007 VA examination sensory examination was normal, and a March 2009 VA outpatient treatment record showed no obvious neurological pathology, with also no finding of radiculopathy.  Further, as also discussed above, in the course of the February 2011 VA examination no palpable muscle spasm was observed, and normal neurological findings were reported.  These findings show a lack of upper extremity neurological function loss.  Thus, entitlement to a rating higher than 20 percent is denied.

The Board also observes that the evidence of record, to include the VA examination reports dated in May 2007, August 2008, and February 2011, did not show on examination the presence of functional impairment due to incoordination, weakened movement, excess fatigability on use, and pain or the functional impairment during flare-ups.  See DeLuca.

The Board additionally notes that associated neurological abnormalities, dependent on the facts of the case, are for evaluation separately.  In this regard, as noted above, while an April 2007 VA X-ray showed cervical spine findings suggestive of muscle spasms, and while an August 2008 VA outpatient consult note noted complaints made by the Veteran of neck pain radiating into her right upper extremity, as reported above, on multiple VA examinations sensory testing was essentially normal.  Thus, a separate evaluation for a neurological disorder is not here warranted.  See Note (6), General Rating Formula.  

The Veteran's statements describing her symptoms are considered to be competent evidence.  Espiritu.  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  In this case, the competent medical evidence discussed above is of greater probative value because the rating criteria contemplate orthopedic and neurologic testing, such as range of motion testing or sensory examination, to be accomplished by physical examination or other medical procedures.

For the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for the service-connected cervical strain.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert.

Right Shoulder Sprain

After considering all of the evidence of record, including particularly the above-referenced VA February 2011 examination report, the Board finds that the Veteran's service-connected right shoulder disability does not warrant a compensable rating.

The evidentiary record is devoid of any evidence, to include statements supplied by the Veteran, or, and of particular note, any medical records showing a level of disability which would have warranted the assignment of a compensable rating.  The February 2011 VA medical examination report shows that examination of the right shoulder, while indicative of tenderness to palpation over the right trapezius muscle, revealed range of motion testing results which, while limited, clearly were not sufficiently severe as to warrant the assignment of a 20 percent compensable rating under Diagnostic Code 5201.  See 38 C.F.R. § 4.71a, Plate I.  Also, in the course of her May 2010 hearing, the Veteran testified that she could lift her right arm above the level of her shoulder.  As such, based on these facts, a compensable rating for the Veteran's right shoulder disability cannot be assigned. 

Further, the clinical medical evidence on file fails to demonstrate that a compensable rating is warranted for the Veteran's right shoulder disability under either Diagnostic Code 5202 or Diagnostic Code 5203.  First, the evidence, while cognizant of the fact that a small simple humeral head cyst was diagnosed as part of an October 2008 VA MRI examination report, does not show any malunion of the humerus.  Thus, a 20 percent disability rating is not for assignment under Diagnostic Code 5202.  Also, for a compensable 10 percent disability rating to be assigned under Diagnostic Code 5203, impairment of the right clavicle or scapula, manifested by malunion, need be manifested.  It is not.  Therefore, a compensable rating cannot be assigned pursuant to Diagnostic Code 5203.  

The Veteran's statements describing her symptoms are considered to be competent evidence.  Espiritu.  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  In this case, the competent medical evidence discussed above is of greater probative value because the rating criteria contemplate orthopedic and neurologic testing, such as range of motion testing or sensory examination, to be accomplished by physical examination or other medical procedures.

For the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim for a compensable disability rating for the service-connected right shoulder girdle muscle strain.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert.

Extraschedular Consideration

The Board also notes that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2011).

The Board finds that the record does not reflect that either the Veteran's service-connected migraine headaches, cervical spine or right shoulder disabilities have been so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the evidence of record clearly does not show frequent periods of hospitalization.  In fact, the Veteran does not even appear to be in receipt of what could be described as regular treatment for her three instantly-addressed service-connected disabilities.  Additionally, the Board finds that the rating criteria to evaluate her service-connected migraine headaches and cervical spine and right shoulder orthopedic-based disorders reasonably describe the claimant's disability level and symptomatology, and while she has argued that higher ratings for all three should be assigned, the evidence here simply does not support such an award.  Further, the Veteran, according the evidence of record, is currently employed as a police officer.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell; Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board again notes that the evidence of record reflects that the Veteran is currently employed as a police officer.  As such, the record does not reflect, and the Veteran has not asserted, that she is unemployable due to the disabilities at issue.  Accordingly, the Board concludes that a claim for TDIU is not for appellate consideration.



ORDER

A disability rating in excess of 30 percent for service-connected migraine headaches is denied.

A disability rating in excess of 20 percent for service-connected cervical strain is denied.

A compensable disability rating for service-connected right shoulder sprain is denied.


REMAND

Remand is necessary for the claim for service connection for tinnitus.

The Veteran's service treatment records show that she was treated for head and neck injuries in January 2002 following being involved in an automobile accident.  The service treatment records on file make no mention of either complaints of, or a diagnosis of, tinnitus.  To this, neither a hearing conservation examination report nor a reference audiogram, both dated in May 2003, while noting that the Veteran was exposed to noise exposure in service, mentioned tinnitus.  The hearing conservation examination report shows that the Veteran denied experiencing ringing in her ears.  

Post service medical records make no mention of tinnitus.  

The Board also notes that, while acknowledging that the Veteran has not been afforded a VA examination concerning her claimed tinnitus disorder, of record is evidence constituting potentially favorable lay evidence associated with the Veteran's tinnitus claim.  This evidence, in the form of hearing testimony provided by the Veteran in November 2010, shows that she asserted that her tinnitus was not constant, but that it rather waxed and waned.  See page seven of transcript.  She attributed the ringing to an in-service head injury.  See page eight of transcript.

In finding this testimony to essentially constitute competent evidence of persistent or recurrent symptoms of tinnitus, and being indicative of continuity of symptomatology, the Board is of the opinion that an examination is necessary to provide a nexus opinion concerning the claimed tinnitus disorder.  VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

The Board therefore finds that a remand is warranted in this case to determine whether the Veteran currently has tinnitus, and, if so, to obtain a medical opinion regarding the etiology of any diagnosed tinnitus, to include the rationale for all opinions provided.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA audio examination to determine the current nature and etiology of any tinnitus found to be present.  The claims folder must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any current tinnitus disorder, if found to be present, is at least as likely as not caused by or had its onset during service.  The Veteran's medical history, and any other pertinent clinical findings of record, must be taken into account and discussed.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions is necessary - to include providing citations to pertinent factual findings and in-service medical history --  and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the reviewer/examiner must explain the basis for any and all provided opinions.

2.  The RO/AMC must notify the Veteran that it is her responsibility to report for a scheduled VA examination and to cooperate in the development of the service connection claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.655 (2011).

In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any of the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO/AMC should take appropriate corrective action.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

4.  Thereafter, the RO/AMC, following its conducting any additional development of the evidence seen as appropriate, should readjudicate the service connection issue for tinnitus.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a SSOC which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


